                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 1 of 9 Page ID #:1



                                1   David R. Yardley, Esq. (SBN 89927)
                                2
                                    MAR VISTA LAW INCORPORATED
                                    10683 Santa Monica Blvd.
                                3   Los Angeles, CA 90025
                                4   Telephone: (310) 924-5397

                                5   Attorney for Plaintiff, ALMA SALDIVAR
                                6
                                7
                                8                      UNITED STATES DISTRICT COURT
                                9
                                                     CENTRAL DISTRICT OF CALIFORNIA
                               10
                               11   ALMA SALDIVAR,                             CASE NO.: 2:20-CV-10646
                               12
                                                        PLAINTIFF,             PLAINTIFF, ALMA SALDIVAR'S
MAR VISTA LAW INCORPORATED




                               13                                              COMPLAINT FOR:
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14
                                          v.
                                                                                 1. Violation of the Employee
                               15   LIFE INSURANCE COMPANY OF                       Retirement Income Security
                               16
                                    NORTH AMERICA; THE DUNBAR                       Act of 1974
                                    ARMORED, INC. GROUP                          2. Equitable Relief
                               17   ACCIDENT INSURANCE PLAN;                     3. Declaratory Relief
                               18   DUNBAR ARMORED, INC.; DOES                   4. Pre- and Post-Judgment
                                    1 THROUGH 15, INCLUSIVE,                        Interest
                               19                                                5. Attorney’s Fees & Costs
                               20                       DEFENDANTS.

                               21
                               22         Plaintiff, ALMA SALDIVAR alleges as follows:
                               23
                               24                                INTRODUCTION
                               25         1.    This action is brought pursuant to the Employee Retirement Income
                               26   Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001 et seq.
                               27         2.    MIGUEL SANCHEZ was found dead on February 26, 2017 in Los
                               28   Angeles, California. Mr. SANCHEZ was discovered lying in the street in a pool

                                                                           1
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 2 of 9 Page ID #:2



                                1   of his own blood, having suffered a blunt force trauma to his head perpetrated by
                                2   an unknown assailant that was so profound the investigating officers who
                                3   discovered his body mistook his injury for a gunshot wound. Without conducting
                                4   any reasonable investigation into the facts and circumstances surrounding Mr.
                                5   SANCHEZ’s death, and despite overwhelming evidence establishing that Plaintiff,
                                6   ALMA SALDIVAR is entitled to death benefits under two available accidental
                                7   death policies, the Defendants herein have flagrantly violated their duties under
                                8   ERISA in denying Plaintiff said benefits.
                                9
                               10                                JURISDICTION & VENUE
                               11          3.     Jurisdiction of this Court is based on ERISA, and in particular, ERISA
                               12   §§ 502(e)(1) and (f), 29 U.S.C. §§ 1132(e)(1) and (f). Such provisions give the
MAR VISTA LAW INCORPORATED




                               13   district courts jurisdiction to hear civil actions brought to recover benefits due under
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14   the terms of an employee welfare benefit plan. This action may also be brought
                               15   before this Court pursuant to 28 U.S.C. § 1331, which gives the district courts
                               16   jurisdiction over actions that arise under the laws of the United States.
                               17          4.     Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2),
                               18   because the employee benefit plan that is the subject of Plaintiff's claims is
                               19   administered in this District and/or the breaches and violations described below
                               20   occurred within the territorial limits of this District and/or a defendant may be found
                               21   within the territorial limits of this District.
                               22
                               23                                           PARTIES
                               24          5.     At all times relevant herein, Plaintiff, ALMA SALDIVAR is and was
                               25   a competent adult residing in Los Angeles, California; and the sole “beneficiary” of
                               26   the insurance policies at issue (described below) as that term is defined in 29 U.S.C.
                               27   §1002(8).
                               28


                                                                                 2
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 3 of 9 Page ID #:3



                                1         6.     At all times relevant herein, decedent, MIGUEL SANCHEZ, was an
                                2   employee of Defendant, DUNBAR ARMORED, INC., and a fully vested, eligible
                                3   “participant” in THE DUNBAR ARMORED, INC. GROUP ACCIDENT
                                4   INSURANCE PLAN as that term is defined in 29 U.S.C. §1002(7).
                                5         7.     Defendant, THE DUNBAR ARMORED, INC. GROUP ACCIDENT
                                6   INSURANCE PLAN (hereafter “the Plan”) is an employer-sponsored employee
                                7   welfare benefit plan regulated by ERISA, established by Defendant, DUNBAR
                                8   ARMORED, INC.
                                9         8.     At all times relevant herein, Defendant DUNBAR ARMORED, INC.
                               10   is and was a Maryland Corporation conducting business throughout the State of
                               11   California, the employer of decedent, MIGUEL SANCHEZ, and the
                               12   “administrator” of the Plan as that term is defined in 29 U.S.C. §1002(16)(A).
MAR VISTA LAW INCORPORATED




                               13         9.     Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14   (“LINA”), is, and at all relevant times was, a corporation duly organized and
                               15   existing under and by virtue of the laws of the State of Pennsylvania and authorized
                               16   to transact and transacting the business of insurance in the County of Los Angeles,
                               17   State of California, identifying itself using the registered service mark “CIGNA
                               18   Group Insurance”. At all relevant times, Defendant LINA was a fiduciary of the
                               19   Plan within the meaning of 29 U.S.C. 1002(21), in that LINA acted as a claims
                               20   fiduciary for the Plan, and exercised authority and control over the payment of
                               21   benefits. DUNBAR ARMORED, INC. contracted with LINA as to the
                               22   determination and claim administration of accidental death benefits to beneficiaries
                               23   such as Plaintiff, and is consequently liable under 29 U.S.C. § 1132(a)(1)(B),
                               24   pursuant to Cyr v. Reliance Standard Life Ins. Co. (9th Cir. 2011) 642 F.3d 1202.
                               25   LINA is also the “appropriate named fiduciary” of the Plan as described in 29
                               26   C.F.R. § 2560.503-1(h)(1). LINA is and was also the insurer of the Plan.
                               27         10.    The true names or capacities, whether individual, corporate, associate
                               28   or otherwise of Defendants named herein as DOES 1 through 15, inclusive, are

                                                                             3
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 4 of 9 Page ID #:4



                                1   unknown to Plaintiff who therefore sues said Defendants by such fictitious names,
                                2   and Plaintiff will amend this complaint to show their true names and capacities
                                3   when the same have been ascertained. At all times relevant herein, each of the DOE
                                4   Defendant was the agent, servant, representative and/or employee of each of the
                                5   remaining Defendants and was at all times acting within the course and scope of
                                6   such agency or employment, or was in some way the cause of Plaintiff's damages.
                                7         11.      Upon information and belief, DOES 1 through 10, each of them, are
                                8   believed to be citizens of the State of California, doing business in the State of
                                9   California. Upon information and belief, DOES 11 through 15, and each of them,
                               10   are believed to be business entities, of business forms to be discovered, with their
                               11   principal place of business in the State of California, doing substantial business in
                               12   the State of California, having more than minimal contacts with the State of
MAR VISTA LAW INCORPORATED




                               13   California, whether or not actually registered to do business in the State of
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14   California with the State of California.
                               15
                               16                               GENERAL ALLEGATIONS
                               17         12.      On February 26, 2017, MIGUEL SANCHEZ was the victim of a
                               18   homicide in Los Angeles, California. His death was the direct and proximate result
                               19   of a blunt force trauma delivered by unknown assailants.
                               20         13.      At the time of his death, MIGUEL SANCHEZ was an employee of
                               21   Defendant, DUNBAR ARMORED, INC., and a participant of the Plan.
                               22         14.      LINA is and was the insurer of benefits on two of the Plan’s accidental
                               23   death policies with respective policy numbers OK 966631 and OK 966670 (the
                               24   “Policies”).
                               25         15.      At all times relevant herein, MIGUEL SANCHEZ was a “Covered
                               26   Person” as defined under the Policies; his accidental death was a “Covered
                               27   Accident” as defined under the Policies; and his accidental death was a “Covered
                               28   Loss” as defined under the Policies.

                                                                               4
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 5 of 9 Page ID #:5



                                1         16.      Plaintiff, ALMA SALDIVAR is MIGUEL SANCHEZ’s sole
                                2   beneficiary under the subject Plan and Policies, and Plaintiff accordingly made a
                                3   timely and proper claim for all the accidental benefits due under the Policies.
                                4         17.      LINA was made aware of Plaintiff’s claim for Plan benefits on May
                                5   11, 2017.
                                6         18.      Plaintiff, ALMA SALDIVAR provided LINA with all requested
                                7   information, and otherwise fully cooperated and complied with all requirements of
                                8   the Plan and the Policies.
                                9         19.      Over two years later, on October 8, 2019, LINA denied Plaintiff,
                               10   ALMA SALDIVAR’s claim for all benefits under the Policies; this decision was
                               11   based on an improper and incomplete investigation, a deliberate misinterpretation
                               12   of available evidence, a misreading of the Policies terms, a misapplication of
MAR VISTA LAW INCORPORATED




                               13   applicable law, and was otherwise clearly and flagrantly erroneous.
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14         20.      Plaintiff timely appealed LINA’s denial on April 24, 2020, and
                               15   included with her appeal additional and supplementary evidence, importantly
                               16   including a declaration under penalty of perjury by David M. Posey, M.D. of
                               17   Glenoaks Pathology Medical Group, Inc., a forensic pathologist, that conclusively
                               18   establishes the error of LINA’s denial of benefits to the Plaintiff.
                               19         21.      Despite objective and overwhelming evidence that the decedent was a
                               20   Covered Person, his death was the result of a Covered Accident, and his death was
                               21   a Covered Loss, LINA upheld its denial on June 24 2020 without rational or credible
                               22   explanation.
                               23         22.      Thus, accidental death benefits remain due and owing to the Plaintiff
                               24   under the provisions of both Policies and the Plan; however, the Defendants, and
                               25   each of them, have improperly failed to pay these benefits to the Plaintiff, ALMA
                               26   SALDIVAR in clear violation of the terms of the Policies, the Plan, and the legal
                               27   requirements of ERISA.
                               28


                                                                              5
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 6 of 9 Page ID #:6



                                1         23.    This court should review Plaintiff’s claim to benefits herein de novo.
                                2   Winters v. Costco Wholesale Corp., 49 F.3d 550, 552-53 (9th Cir.), cert denied, 516
                                3   U.S. 908, 116 S. Ct. 276, 133 L. Ed. 2d 197 (1995) (citations omitted). “Language
                                4   is ambiguous when it is capable of more than one meaning when viewed objectively
                                5   by a reasonably intelligent person who has examined the context of the entire …
                                6   agreement.” Fay v. Oxford Health Plan, 287 F.3d 96, 104 (2nd Cir.2002) (citation
                                7   omitted); see also Babikian v. Paul Revere Life Ins. Co., 63 F.3d 837, 840 (9th Cir.
                                8   1995) (ambiguity exists “if, on the face of the contract, two reasonable and fair
                                9   interpretations are possible.”) “ERISA insurance policies are governed by the rule
                               10   that ambiguous language is construed against the insurer and in favor of the
                               11   insured.” McClure, 84 F.3d at 1134, citing Kunin v. Benefit Trust Life Ins. Co., 910
                               12   F.2d 534, 539-40 (9th Cir.) (as amended), cert denied, 498 U.S. 1013, 111 S. Ct.
MAR VISTA LAW INCORPORATED




                               13   581, 112 L. Ed. 2d 587 (1990); see also Perreca v. Gluck, 295 F.3d 215, 223 (2nd
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14   Cir.2002); Simkins v. NevadaCare, Inc., 229 F.3d 729, 735 (9th Cir.2000), cert
                               15   denied, 532 U.S. 957, 121 S. Ct. 1484, 149 L. Ed. 2d 372 (2001) (citing McClure).
                               16         24.    Prior to filing the instant lawsuit, the Plaintiff exhausted all
                               17   administrative remedies; and Defendant, LINA expressly agreed to extend the time
                               18   to file the instant lawsuit to November 26, 2020.
                               19
                               20                             FIRST CAUSE OF ACTION:
                               21        Violation of the Employee Retirement Income Security Act of 1974
                               22         25.    Plaintiff realleges and incorporates by reference, as if fully set forth
                               23   herein, the allegations contained in all the preceding paragraphs.
                               24         26.    Defendants, and each of them, have wrongfully denied Plaintiff,
                               25   ALMA SALDIVAR’s claim for benefits under the Policies in violation of ERISA,
                               26   and other applicable law, by various acts and omissions, including:
                               27         a.     Failure to pay the accidental death benefits to Plaintiff at a time when
                               28                they knew, or should have known, that Plaintiff was entitled to those

                                                                             6
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 7 of 9 Page ID #:7



                                1                benefits under the terms of the Plan, as Plaintiff was a beneficiary
                                2                under the Plan, and MIGUEL SANCHEZ was a Covered Person, his
                                3                death was the result of a Covered Accident, and his death was a
                                4                Covered Loss as defined under the Policies;
                                5         b.     Withholding the accidental benefits from Plaintiff knowing Plaintiff’s
                                6                claim was valid;
                                7         c.     Failing, after Plaintiff’s claim was denied, to adequately describe to
                                8                Plaintiff any additional material or information necessary for Plaintiff
                                9                to perfect her claim along with an explanation of why such material is
                               10                or was necessary;
                               11         d.     Failing to adequately investigate Plaintiff’s claim, in spite of the fact
                               12                that there was significant evidence of a covered loss;
MAR VISTA LAW INCORPORATED




                               13         e.     Failing to apply the law applicable to the Plan and the Policies;
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14         f.     Failing to apply the terms of the Plan and the Policies; and
                               15         g.     Deliberately misconstruing and misinterpreting evidence, facts, and
                               16                expert opinion to wrongfully avoid paying benefits to the Plaintiff.
                               17         27.    Plaintiff is informed and believes and thereon alleges that the
                               18   Defendants, and each of them, wrongfully denied her benefits under the Policies
                               19   and the Plan by other acts or omissions of which Plaintiff is presently unaware, but
                               20   which may be discovered in this future litigation and which Plaintiff will make
                               21   Defendants aware of once said acts or omissions are discovered by Plaintiff.
                               22         28.    Following the denial of Plaintiff’s claim under the Plan, Plaintiff
                               23   exhausted all administrative remedies required under ERISA, and Plaintiff has
                               24   performed all duties and obligations on Plaintiffs part to be performed under the
                               25   Plan and the Policies.
                               26         29.    As a proximate result of the aforementioned wrongful conduct of the
                               27   Defendants, and each of them, Plaintiff has suffered damages for loss of the benefits
                               28   in a total sum to be shown at the time of trial.

                                                                               7
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 8 of 9 Page ID #:8



                                1         30.    As a further direct and proximate result of this improper determination
                                2   regarding Plaintiff’s claim, Plaintiff in pursuing this action has been required to
                                3   incur attorney’s fees and costs. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                                4   entitled to have such fees and costs paid by Defendants.
                                5
                                6                            SECOND CAUSE OF ACTION:
                                7                                      Equitable Relief
                                8         31.    Plaintiff realleges and incorporates by reference, as if fully set forth
                                9   herein, the allegations contained in all the preceding paragraphs.
                               10         32.    As a direct and proximate result of the failure of the Defendants, and
                               11   each of them, to pay accidental benefits to Plaintiff, and the resulting injuries and
                               12   damages sustained by Plaintiff as alleged herein, Plaintiff is entitled to and hereby
MAR VISTA LAW INCORPORATED




                               13   requests that this Court grant Plaintiff restitution of all past benefits due to Plaintiff
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14   under the Plan and the Policies, pursuant to 29 U.S.C. § 1132(a)(1)(B); plus pre-
                               15   judgment and post-judgment interest at the lawful rate.
                               16
                               17                              THIRD CAUSE OF ACTION:
                               18                                     Declaratory Relief
                               19         33.    Plaintiff realleges and incorporate by reference, as if fully set forth
                               20   herein, the allegations contained in all the preceding paragraphs.
                               21         34.    A controversy now exists between the Defendants, and each of them,
                               22   on the one hand, and Plaintiff on the other, as to whether MIGUEL SANCHEZ died
                               23   as a result of an accident under the terms of the Plan and the Policies.
                               24         35.    Plaintiff seeks a declaration by this Court that MIGUEL SANCHEZ
                               25   was a Covered Person, his death was the result of a Covered Accident, and his death
                               26   was a Covered Loss as defined under the Plan and the Policies.
                               27         36.    Plaintiff further seeks a declaration by this Court that if in fact
                               28   MIGUEL SANCHEZ was a Covered Person, his death was the result of a Covered

                                                                                8
                              Case 2:20-cv-10646-CAS-RAO Document 1 Filed 11/22/20 Page 9 of 9 Page ID #:9



                                1   Accident, and his death was a Covered Loss as defined under the Plan, that all
                                2   benefits provided under the Plan be awarded to Plaintiff.
                                3
                                4         WHEREFORE, Plaintiff, ALMA SALDIVAR prays for judgment against
                                5   the Defendants:
                                6
                                7            1. For statutory damages, and an award of all benefits due Plaintiff under
                                8               the provisions of the Plan and the Policies;
                                9            2. For declaratory relief as requested herein;
                               10            3. For equitable relief as requested herein;
                               11            4. For reasonable attorney’s fees and costs to the extent permitted by law;
                               12            5. For pre-judgment interest and post-judgment interest;
MAR VISTA LAW INCORPORATED




                               13            6. For such further and other relief as the court deems just and proper.
   10683 SANTA MONICA BLVD.
     DAVID R. YARDLEY, ESQ.



     LOS ANGELES, CA 90025




                               14
                               15   DATED: November 22, 2020              MAR VISTA LAW INCORPORATED
                               16
                               17
                               18
                                                                    By:   _________________________________
                                                                          DAVID R. YARDLEY, ESQ.
                               19                                         Attorney for Plaintiff, ALMA SALDIVAR
                               20
                               21
                               22
                               23
                               24
                               25

                               26
                               27
                               28


                                                                             9
